ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Articles of Incorporation (PURSUANT TO NRS 78) ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: T&G APOTHECARY, INC. 2. Resident Agent for Service of Process: (check only one box) Commercial Registered Agent CSJ BUSINESS SOLUTIONS, LLC Noncommercial Registered Agent OR Office or Position with Entity Name ofNoncommerical Registered Agent OR Name of Title of Officer or Other Position with Entity 1350 E. FLAMINGO #3101 LAS VEGAS NV Street Address City State Zip Mailing Address (if different from street address) City State Zip 3. Authorized Stock: (number of shares corporation authorized to issue) Number of shares with par value: 100,000,000 Par value: $0.001 Number of shares without par value: 0 4. Names & Addresses of Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age; attached additional pages if more than two directors trustees) 1. SUSAN JOHNSON Name COLUMBUS OH Street Address City ST Zip Code 2. Name 5. Purpose: (optional-see instructions) The purpose of this Corporation shall be: 6. Name, Address and Signature of Incorporator. (attach additional page if there is more than 1 incorporator) CAROLYNE S. JOHNSON /s/ CAROLYN S. JOHNSON Name Signature 1350 E. FLAMINGO #3101 LAS VEGAS, NV Street Address City ST Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent: I hereby accept appointment as Resident Agent for the above named corporation. /s/ CAROLYN S. JOHNSON 1/17/11 Authorized Signature of R.A. or On Behalf of R.A. Company Date
